Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
2.         The drawings filed on May 7, 2020 are accepted by the Examiner.

Allowable Subject Matter
3.         Claims 1-20 are allowed.  

REASONS FOR ALLOWANCE
4.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Krishnamurthy et al. (Patent No. 9,305,603), teaches indexing a video stream comprising a video stream comprising a plurality of frames. A sequence of frame information numbers of frames in the video streams forms an index value for the video stream. Each frame having salient points and a cross entropy value for each salient point to form a from information number.
     Next, the prior art of record, Herberger et al. (Publication No. 20100250510), teaches the arrangement collection of multimedia clips that are to be used in a user composition will be organized within a database-type structure.  The multimedia clips, whether audio, video, or both, be relatively short, e.g., on the order of ten to thirty seconds.  Further, it is preferred that some subset of the clips be compatible in some sense.  For example, if the clips include musical samples, at least a portion of those samples will preferably by in a common key, have a common time signature, and be of the same style (e.g., rock, salsa, latin, jazz, etc.).  Those of ordinary skill in the art will recognize that it is possible in many cases to automatically mathematically transform audio clips to alternative key signatures, tempos, etc., and, as a consequence, it is not a strict requirement that the audio clips be compatible in their original forms but only that they be sonically compatible after such transformation.
     Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “generating an N-dimension reference signature and a traversal hash reference signature based on an N-dimension reference descriptor for a reference media content feature identified in a frame of a reference video sequence; storing the N-dimension reference signature and a link to the reference media content feature at a location in a reference database that is addressable by the traversal hash reference signature; obtaining an N-dimension query signature and a traversal hash query signature, wherein the N-dimension query signature and the traversal hash query signature are based on an N-dimension query descriptor for a query media content feature of a video sequence; and searching the reference database using the traversal hash query signature to select reference signatures that are within a specified signature distance from the N-dimension query signature” as recited in independent claim 1 and similarly recited in independent 8 and 15.
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	The Specification has amended as follows:
issued as U.S. Patent No. 10,423,654 has been inserted after “filed August 28, 2019”; and
issued as U.S. Patent No. 10,402,443 has been inserted after “filed September 14, 2016.”

Conclusion
7.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Chang et al. (IEEE Transactions On Circuits And Systems For Video Technology, Vol. 8, No. 5, September 1998, pages 602-615) teaches a fully automated content-based video search engine supporting spatiotemporal queries; and 
b.  Hua et al., (2004 International Conference on Image Processing (ICIP), IEEE, 2004, pages 685-688) teaches robust video signature based on ordinal measure. 
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        May 21, 2022